internal_revenue_service department of the treasury index no washington dc person to contact telephone number refer reply to cc dom fi p plr-116440-98 date oct legend city state county sec_1 i i n i l u l t i dear sir or madam this in response to your request on behalf of city for extensions of time under sec_301_9100-1 of the procedure and administration regulations to file carryforward elections under sec_146 of the internal_revenue_code facts city is a political_subdivision of state authorized to issue obligations to finance certain types of exempt facilities described in september cap w of private_activity_bond volume_cap sec_142 state allocated to city in september of county assigned its allocation of volume in addition on to city x plr-116440-98 city intended to carry forward the entire amount of y to finance qualified residential projects under sec_142 notified state of this intention but failed to file form_8328 carryforward election of unused private_activity_bond volume_cap on or before date w x it on or about date city discovered that form_8328 legal representatives for the city had not been filed for promptly prepared and filed form_8328 with the internal_revenue_service in philadelphia pennsylvania on september simultaneously with the filing of form_8328 bond counsel prepared a ruling_request for an extension of time to file form_8328 delayed for various reasons submission of the ruling_request was in november of city issued tax-exempt_bonds the bonds in an amount of z for a residential_rental_project city had no assurance that it could apply the carryforward to the bonds cap allocation for the bonds permitted amount of the city's volume_cap allocation will be available for carryforward to on september amount of request for an extension of time to file form_8328 for therefore it used volume_cap from its volume if the carryforward is its volume_cap and submitted a supplemental ruling city filed form_8328 to carryforward y in anticipation of this forms for and and the requests for extensions of time were filed before the failures to make the regulatory elections were discovered by the service extensions of time to file the forms are granted the city's tax_liability will not be lower than it would have been if the elections had been filed timely if law sec_146 provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all one or more carryforward purposes or any portion of the excess as a carryforward for sec_146 f provides that if an issuing authority elects a carryforward with respect to any carryforward_purpose any private_activity_bonds issued by the authority with respect to that purpose during the three calendar years following the calendar_year in which the carryforward arose shall not be taken into account under subsection a such bonds does not exceed the amount of the carryforward elected for that purpose the term carryforward_purpose means to the extent the amount of in plr-116440-98 the purpose of issuing exempt facility bonds described in part one of the paragraphs of qualified_mortgage bonds or mortgage credit certificates and the purpose of issuing sec_142 the election is made by filing form_8328 with the internal_revenue_service center philadelphia pennsylvania notice_89_12 c b earlier of year in which the excess_amount arises or of bonds issued pursuant to the carryforward election form_8328 must be filed by the of the calendar_year following the february the date_of_issue under sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of subtitles of the code except subtitles e an election whose due_date is prescribed by a taxpayer who is abroad under all and i g h sec_301_9100-3 a through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a of conclusion based on the facts and representations submitted city is granted an extension of time to september for september carryforward for each of these years is carryforward elections in the amount of under sec_146 are deemed timely filed city is also granted an extension of time to the amount of to file form_8328 for the city's y for and made to file form plr-116440-98 this letter is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent office a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this sincerely yours _xe assistant chief_counsel financial institutions products enclosure copy for sec_6110 purposes
